Citation Nr: 1309314	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  02-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by breathing problems.

2.  Entitlement to service connection for an Achilles tendon injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions promulgated in June 2000 and October 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in May 2004, March 2010, and February 2012, at which time it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons noted below, the Board finds that it must remand this case again.  

Regarding the breathing problems claim, the Veteran has reported that in his capacity as a bulldozer operator he was exposed to dust and dirt materials when performing his duties.  He has also indicated that he was not offered any type of breathing apparatus protection.  The Veteran has stated that he has had breathing problems since his separation from service.  At the time of the November 2000 VA examination, the Veteran was noted to have a tiny calcified granuloma within the lateral portion of the left lower lung field. 

With respect to the Achilles tendon claim, the Board notes that the Veteran has claimed that he sustained an injury to his Achilles tendon when moving a large object in service.  At the time of the November 2000 VA examination, the Veteran was found to have minimal ossification of the Achilles tendon insertions at both calcanel with un-united secondary ossification center or an old un-united chip fracture on the medial malleolus of the right ankle.  Treatment records obtained in conjunction with the Veteran's Social Security Administration (SSA) disability claim reveal that at the time of a July 1998 disability examination, he was noted to have chronic Achilles tendonitis resulting in limited range of motion. 

In view of the foregoing, the Board remanded these claims in March 2010 to accord the Veteran a VA medical examination that addressed the etiology of these disabilities.  Although the April 2010 VA medical examination did address these claims, it was concluded that a respiratory condition was not found at that time, no medical evidence; and that pulmonary function test (PFT) inconclusive due to Veteran poor effort.  Similarly, Achilles tendon strain was not found; no current diagnosis, no medical evidence.  The examiner concluded that the Achilles tendon was not caused by or secondary to any service-related condition, but this finding appears to have been based upon the lack of evidence of a current disability.

Although the Board does not dispute the April 2010 VA examiner's finding that there was no current evidence of either a respiratory disorder or Achilles tendon disability, as detailed above, there was previous evidence of a "current" disability.  The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board remanded this case in February 2012 to obtain clarification from the April 2010 VA examiner whether the prior findings of breathing problems and Achilles tendon disorder (both noted during the pendency of these claims) were incurred in or otherwise the result of active service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.). 

In March 2012, the examiner who conducted the April 2010 VA examination opined that an Achilles condition is not found at this time, and Achilles tendon problems were not incurred in or otherwise the result of the Veteran's service.  The examiner noted that the Veteran is not diagnosed with an Achilles problem by podiatry, he has had surgery for a hallux rigids repair, and there is no medical evidence of an Achilles issue.  As the Veteran's representative pointed out in the January 2013 Informal Hearing Presentation, the March 2012 VA opinion is inadequate, as the examiner failed to address whether the prior findings of an Achilles problem were incurred in or otherwise the result of the Veteran's service.  

In March 2012, the examiner who conducted the April 2010 VA examination opined that the findings of respiratory impairment were not incurred in or otherwise the result of the Veteran's active service.  The examiner opined that any current respiratory condition is most likely secondary to cigarette smoking.  The examiner noted that the Veteran has a chronic history of cigarette smoking.  The examiner referred to an April 2010 VA examination report, and noted that the Veteran was unable to state any diagnosis of a respiratory condition.  The examiner stated that the Veteran did not have any diagnosed respiratory conditions in his electronic records.  The examiner noted that there was no evidence of a respiratory condition in the service treatment records.  As the Veteran's representative pointed out in the January 2013 Informal Hearing Presentation, the March 2012 VA opinion is inadequate, as the examiner failed to provide a rationale for why any breathing problems were due to smoking.  The Board finds the examination is also inadequate because, once again, the March 2012 VA opinion makes no mention of the November 2000 VA examination findings of a tiny calcified granuloma within the lateral portion of the left lower lung field and whether such a finding is related to the Veteran's active military service.

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  

If the examiner who conducted the April 2010 VA examination and provided the March 2012 opinion is unavailable, the requested opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA treatment records dated from October 2012 and thereafter should be obtained and associated with his claims folder. 

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be returned for clarification to the clinician who conducted the April 2010 VA medical examination.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the prior findings of respiratory impairment, (to include on the November 2000 VA medical examination), and/or Achilles tendon problems to include the finding of "chronic Achilles tendonitis resulting in limited range of motion noted on the July 1998 disability examination were incurred in or otherwise the result of the Veteran's active service.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be made without resort to speculation.

If the examiner who conducted the April 2010 VA examination is unavailable, the requested opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

5.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2012, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


